Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-20, 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-20, 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,158 in view of Ikeda et al, U.S. Patent No. 4,146,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.  U.S. ‘423 differs from the claimed invention because the instant invention does not claim a knitted scrim.   However, Ikeda teaches employing either a woven or knitted scrim as a middle layer between two outer nonwoven polymeric layers which are mechanically entangled to form a composite material.  Therefore, it would have been obvious to have employed either a woven or knitted scrim in the  in view of the teaching of Ikeda of their art recognized suitability for this intended purpose.  
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Smith, II as applied to claims above, and further in view of Allen et al, U.S. Patent Application Publication No. 2007/0037462.
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  The scrim and the nonwoven fiber 
Ikeda does not teach forming the artificial leather into footwear.    
However, Smith, II teaches employing artificial leathers formed from needled fabrics into shoe uppers. Known shoe uppers have a medial portion, a lateral portion and a forefoot region.  
Therefore, it would have been obvious to have formed the material of Ikeda into an article of footwear, having conventional structures such as a medial, lateral and forefoot region,  as taught by Smith, II, in view of the art recognized suitability of using artificial leather to form shoes.  
Ikeda does not teach that the scrim includes stitching. 
However, Allen discloses at paragraph 0028 that scrims can be, among others, woven, knitted or stitchbonded.  Stitchbonding  would provide the claimed linear elements.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed stitchbonded scrims in the structure of Ikeda, in view of the teaching of Allen that stitchbonded scrims were a known and useful alternative to woven and knitted scrims as taught by Ikeda.  With regard to the limitations of the stitches formed using top linear elements and bobbin linear elements, it is noted that these are process limitations and the instant claims are directed to the product.  Therefore, the burden is on Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product.  With regard to claim 25, Ikeda teaches coating or .  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Allen as applied to claims above, and further in view of Tanaka et al, U.S. Patent Application Publication No. 2008/0163469.
Ikeda differs from the claimed invention because Ikeda teaches hydroentangling and teaches that needling damages the fine fibers and the scrim.
However, Tanaka teaches that by carefully controlling the needle punching process as shown in formulas 1 and 2, the layers of a scrim and one or more fibrous layers can be successfully combined by needle punching without damage.  The resulting structure can be used to provide artificial leathers having high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.  See abstract and paragraphs 0008-0009.  
Therefore, it would have been obvious to have employed needle punching to combine the layers of Ikeda while employing the process parameters as taught by Tanaka in order to combine the layers to produce a structure having high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.  
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.  
Applicant’s comments regarding the obviousness-type double patenting rejections are noted.
Applicant argues that stitching and stitchbonding are distinct from embroidery and that stitch bonding is not ornamental and does not result in a defined linear element design.  
Applicant argues that stitchbonding and embroidery are terms of art and that embroidery is ornamental.  However, ornamental is something which is or is intended to be decorative.  What is or is not decorative is purely subjective, and depends on the taste of the viewer.  Linear stitchbonded elements could be considered to be ornamental if a particular view of the stitchbonded elements considered them decorative.  There is nothing on the record to structurally distinguish ornamental linear stitched elements from stitchbonded elements.   
Additionally, the means by which the stitching is provided does not impart patentability to the instant product claim absent a showing that any process differences result in an unobvious difference between the claimed product and the prior art product.  In the instant case, no structure is set forth for the embroidered element which would distinguish it from another stitch element.  
Applicant argues that Allen is non-analogous art.  However, Allen is in the same field of endeavor as the instant invention and the instant claims because both are drawn to fibrous structures comprising scrims.   The disclosure at paragraph 0028 of Allen discussing known  types of textile scrims is relevant to anyone in the field of textiles considering different reinforcing scrims for use in a structure.  While Allen uses the scrims in a different way, (by incorporating optical fibers into the scrim), the teachings of Allen regarding known types of scrims would be relevant to and in the same field of endeavor as Ikeda, which also incorporates a reinforcing scrim in a structure.  Scrims function to reinforce structures.  Scrims are generally 
Applicant states that the examiner has not responded to arguments that Allen is not prior art.  However, it is not clear why Allen would not be prior art, since it was published in 2007.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789